internal_revenue_service number release date index number ------------------------------- -------------------------------- -------------- --------------------------------------- - department of the treasury washington dc person to contact ------------------------ id no --------------- telephone number --------------------- refer reply to cc corp b02 - plr-146445-03 date february -------- -------- ---------- ----------------------- ------------------------------- legend h i g - date building dear ------------- our letter_ruling dated date plr the prior letter_ruling the information submitted for consideration is summarized below defined terms retain the meanings assigned to them in the prior letter_ruling representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter responds to a letter dated date requesting a supplement to the rulings contained in this letter are based upon information and the prior letter_ruling addresses the federal_income_tax consequences of the distribution of controlled stock the prior letter_ruling provided in part that distributing was to transfer corporations a b c and d and its general_partnership interest in partnership to controlled in exchange for all of controlled’s stock controlled would acquire at fair_market_value from corporation e the interest in llc owned by corporation e and would transfer that interest to corporation d controlled plr-146445-03 was also to transfer its general_partnership interest in partnership to corporation d the stock of controlled would then be transferred pro_rata to distributing’s shareholders in connection with the prior letter_ruling request the taxpayer stated that controlled and distributing would share certain services for a transition_period after the distribution one of the shared services was described in the intercompany shared services agreement this agreement has an original term of h and a renewal provision for up to an additional i the taxpayer also stated in the submission that controlled would lease lease building for h years corresponding to the initial term of the intercompany shared services agreement the lease agreement did not have a renewal provision shareholders on date as described in the prior letter_ruling request and in accordance with the terms of the prior letter_ruling the taxpayer represents that since the separation controlled and distributing both publicly held corporations have operated independently under separate management the shared services other than those described in the intercompany shared services agreement and the lease have been concluded the taxpayer has represented that distributing distributed controlled stock to its because of unexpected circumstances controlled and distributing have extended the intercompany shared services agreement per the renewal provision incorporated in that agreement controlled and distributing want to extend the lease of building for an additional g furthermore controlled wishes to continue to lease the first floor of building for the time the intercompany shared services agreement is extended controlled has demonstrated a significant need to retain its physical presence in the first floor of building while the intercompany shared services agreement continues the taxpayers seeks a supplemental ruling that the extension of the lease of building for g and the lease of the first floor of building for an additional i corresponding to the term of the intercompany shared services agreement will not effect the prior rulings based upon the information and representations provided with the original and supplemental ruling requests we rule that the continuation of the lease of building for g and the lease of the first floor of building for an additional i corresponding to the term of the intercompany shared services agreement will not have an adverse effect on the rulings contained in the prior letter_ruling the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of plr-146445-03 letter is being sent to your authorized representative in accordance with the power_of_attorney on file with this office a copy of this sincerely marlene p oppenheim marlene p oppenheim senior counsel office of associate chief_counsel corporate
